The opinion of the Court, after a continuance nisi, was prepared by
Weston C. J.
The defendant, Ilodgdon, being the creditor of Elwell, to the amount of about three hundred dollars, purchased his real estate, for an adequate price, giving up therefor his own demands, and paying the balance of the consideration in cash. He denies all fraud and collusion in his answer ; and avers that his object was, to secure his debt. We perceive nothing in this part of the case, sufficiently marked, to countervail the answer. The deed conveying the estate was duly recorded, which was notice to all persons interested to know the fact. And the subsequent occupancy by Eltvell, at a rent, was consistent with the purchase, as Hodgdon did not want the property for his personal use, and the rent was a fair profit upon the investment.
But the purchase of the personal chattels stands upon a different ground. Ilodgdon’s own debt was secured when he took a deed of the real estate. That transaction was finished. It is not pretended, in the answer of either of the defendants, that the purchase of the personal estate was to he a condition, upon which alone El*456well was williiig to part with the real. He had sold that for a fair price, and had received full payment in hand.
Hodgdon took an absolute bill of sale of the personal chattels, but left them all in the possession of Elwell. This is deemed^ by our law, prima facie evidence of fraud. It may be explained; and if the explanation is satisfactory, the legal imputation of fraud is removed. If the object of Hodgdon had been to make a loan of money, a mortgage of the personal chattels for security, would have been a lawful transaction. And if this had been his purpose, we do not say that the inference of fraud might not have been thereby repelled, notwithstanding the form in which the business was done. But he gives no such explanation in his answer. The security of his previous debt is the only avowed motive, for his large advances for the purchase of- property, which he did not want, and which was still suffered to remain, and that for a long period, with every mark of trust and confidence, in the hands of the former owner, then in failing circumstances. Besides, his debt had been cancel-led by the purchase of the real estate, leaving very strong ground to justify the inference, that the avowed motive is merely colorable.
The fraudulent character, which attaches in the eye of the law, in favor of creditors, to an absolute sale of personal chattels, where the vendor is suffered to remain in possession, is rather aggravated than removed, by the explanation attempted. A portion of the moneys received may have been appropriated by Elwell to the payment of his debts.. Taking, however, the bill, answer, and proof, together, we are of opinion, that the fraud charged -has been sustained. , And we are further of opinion, that the defendant, Hodgdon, for his unlawful 'interposition, to defeat or delay the creditors of Elwell, ought to be held liable for an amount, equal to the plaintiffs’ judgment against Elwell. And it is accordingly ordered and decreed, that he pay the same with costs.